Title: [July 1774]
From: Washington, George
To: 




July 1st. Rid to Dogue Run, Mill, Mill Plantation & the Ferry at Posey’s, before Dinner.
 


2. At home all day. Mr. Wm. Waite dind here.


   
   William Waite (died c.1787), of Fauquier County, was a stonemason who owned his own quarry. On this day GW made his first payment to Waite for an order of over 700 feet of stone (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 111).



 


3. Went to Pohick Church & returnd home to Dinner.


	
   
   In anticipation of the upcoming burgesses election, GW wrote Bryan Fairfax 4 July: “I entreated several gentlemen at our church yesterday to press Colonel [George] Mason to take a poll. . . . And therefore I again express my wish, that either you or Colonel Mason would offer. I can be of little assistance to either, because I early laid it down as a maxim not to propose myself, and solicit for a second” (WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 3:227–28).



 


4. At home all day. Mr. & Mrs. Custis came here from Maryland.
 


5. Went up to Alexandria to a Meeting of the Inhabitts. of this County. Dined at Arrells & lodgd at my own Ho[use].

	
   
   The date for the convention in Williamsburg had been set as late as 1 Aug., so that each burgess might “have an Opportunity of collecting the Sense of their respective Counties” (see main entry for 31 May 1774), and it was for this purpose that GW attended this Fairfax County meeting of inhabitants, probably held at the courthouse.



 


6. Dined at Doctr. Brown’s & returnd home in the Eveng.


   
   The meeting of inhabitants, held yesterday, chose a committee to draft resolutions to instruct their two burgesses, who would represent them in the August convention, on nonimportation, nonexportation, aid to Boston, a continental congress to give the 13 colonies one voice, and general views on English liberty and American rights. GW was chosen chairman of the committee, which was probably meeting in Alexandria on this day.



 


7. At home all day.
 


8. At home all day alone.
 


9. At home all day. Ditto.
 


10. At home all day—Ditto.
 


11. At home all day. Doctr. Rumney came here, Dined & stayed all Night.
 


12th. Rid to Muddy hole, Dogue Run & Mill Plantation. Mr. Digges, Doctr. Digges & Miss Tracy Dind & went away in the Afternoon as did Doctr. Rumney also.
 


13. At home all day alone.
 


14. Went up to Alexandria to the Election where I was Chosen, together with Majr. Broadwater, Burgess. Staid all Night to a Ball.



   
   Governor Dunmore, who had dissolved the assembly upon its protest of the Boston Port Bill in May 1774, had issued the writs for new elections on 16 June (Va. Gaz., P&D, 16 June 1774, supp.).



   
   Maj. Charles Broadwater (d. 1806) lived at Springfield, in northern Fairfax County. After serving for a number of years as a vestryman in Truro Parish, Broadwater was elected to the vestry of newly created Fairfax Parish in 1765. He served in the last session of the Virginia House of Burgesses and in the first four Virginia conventions of 1774–75 (SLAUGHTER [1]Philip Slaughter. The History of Truro Parish in Virginia. Edited by Edward L. Goodwin. Philadelphia, 1908., 45, 120; STETSON [2]Charles W. Stetson. Washington and His Neighbors. Richmond, Va., 1956., 236–38; stanard, 199, 201, 204).



   
   An English visitor in Alexandria, who was present for the election, recorded in his diary: “Thursday, July 14th, 1774. An Election for Burgesses in town. . . . There were three Candidates, the Poll was over in about two hours and conducted with great order and regularity. The Members Col. George Washington and Major Bedwater. The Candidates gave the populace a Hogshead of Toddy (what we call Punch in England). In the evening the returned Member [GW] gave a Ball to the Freeholders and Gentlemen of the town. This was conducted with great harmony. Coffee and Chocolate, but no Tea. This Herb is in disgrace amongst them at present” (CRESSWELLLincoln MacVeagh, ed. The Journal of Nicholas Cresswell, 1774–1777. New York, 1924., 27–28).



   
   In his accounts GW entered £8 5s. 6d. for “my p[ar]t of the Electn. Ball” (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 126).



 


15. Return’d home to a late Dinner.
 


16. At home all day alone.
 


17. Went to Pohick Church & returnd to Dinner. Colo. Mason came in the Afternoon & stayed all Night.


   
   George Mason of Gunston Hall was a member of the Fairfax resolutions committee that GW chaired. He and GW probably spent this Sunday afternoon and evening perfecting a draft, probably Mason’s, of resolutions to be presented the following day. The final draft submitted to the committee contained 24 separate resolutions regarding English liberty, American rights, taxation and representation, the boycotting of most British imports (including slaves), and “a Congress [that] shou’d be appointed, to consist of Deputies from all the Colonies, to concert a general and uniform Plan for the Defence and Preservation of our common Rights” (MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 1:205).



 


18. Went up to Alexandria to a Meeting of the County. Returnd in the Evening—Mr. Magowan with me.

	
   
   When GW arrived in Alexandria he first attended a meeting wherein “the Resolutions [were] revised, alterd, & corrected in the Committee” (GW to Bryan Fairfax, 20 July 1774, ViHi). Then the whole committee went “into a general Meeting in the Court House,” where GW found an almost “perfect satisfaction, & acquiescence to the measures propos’d,” though his friend Bryan Fairfax thought otherwise (see Fairfax to GW, 5 Aug. 1774, DLC:GW). These resolutions, approved on this day by the “General Meeting of the Freeholders and other Inhabitants of the County of Fairfax, at

the Court House,” thereafter were commonly known as the Fairfax Resolves (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 1:127–33).


   

   
   The meeting also chose a 25–man committee, headed by GW, which would “have power to call a General Meeting, and to Concert and Adopt such Measures as may be thought most expedient and Necessary” (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 1:133; and see MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 1:201–10). This committee subsequently absorbed the role of the Alexandria committee of correspondence that had been formed the preceding May (PURVIANCERobert Purviance. A Narrative of Events Which Occurred in Baltimore Town during the Revolutionary War. Baltimore, 1849., 126–28).



   
   There were meetings similar to this Fairfax County meeting in almost every county in Virginia during this summer, all of which passed resolutions and chose delegates (usually their burgesses) for the upcoming August convention (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 1:105–168). Only a few of the preconvention meetings, however (including those of Fairfax, Dunmore, Frederick, and Stafford counties), formed county committees before the convention even met. While Dunmore and Frederick counties each chose committes of 6, Stafford County chose a 69–man committee, 5 of whom were cousins of GW (VAN SCHREEVENWilliam J. Van Schreeven et al., eds. Revolutionary Virginia: The Road to Independence. A Documentary Record. 7 vols. Charlottesville, Va., 1973–83., 1:161).



 


19. At home all day.
 



   
   
20. Rid into the Neck. Mr. Piper, Mr. Ross & Mr. Gibson Dind & Lodgd here.


   
   Mr. Gibson may be James Gibson, merchant of Suffolk, Nansemond County, with whom GW had some dealings (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 281, 283), or John Gibson, who in 1780 was a Colchester merchant (George Mason to James Mercer, 5 Feb. 1780, MASON [2]Robert A. Rutland, ed. The Papers of George Mason, 1725–1792. 3 vols. Chapel Hill, N.C., 1970., 2:617).



 


21. The Gentlemen who came Yesterday went after Breakfast. I contd. at home all day.
 


22. Mr. Magowan went away. I continued at home all day.
 


23. At home all day. Mr. Thoms. Johnson & Mr. Paca of Ann[ap]o[li]s & Mr. Digges & his Son George Dined here & went away afterwards.


   
   Thomas Johnson, Jr. (1732–1819), the fifth child of Thomas Johnson, Sr. (d. 1777), and Dorcas Sedgwick Johnson (d. 1770), was born in Calvert County, Md. As a young man, Johnson read law in Annapolis with Stephen Bordley (1710–1764) and practiced law both in Annapolis and in frontier Frederick County, Md., where the Johnson family had interests in land and ironworks and where, by 1768, Johnson himself owned an interest in over

22,000 acres (DELAPLAINEEdward S. Delaplaine. The Life of Thomas Johnson: Member of the Continental Congress, First Governor of the State of Maryland, and Associate Justice of the United States Supreme Court. New York, 1927., 67). In 1762 Johnson, an early and active promoter of commercial navigation on the upper Potomac, became a manager of the navigation company and began correspondence with GW on the feasibility of opening a canal above the great falls of the Potomac River (DELAPLAINEEdward S. Delaplaine. The Life of Thomas Johnson: Member of the Continental Congress, First Governor of the State of Maryland, and Associate Justice of the United States Supreme Court. New York, 1927., 59–84; GW to Johnson [1762], DLC:GW). From 1762 until the Revolution, Johnson represented Anne Arundel County in the Maryland House of Delegates, becoming a moderate but firm leader in the popular resistance to British incursions upon American interests and rights.



   
   William Paca (1740–1799), second son of John and Elizabeth Smith Paca, was born in Harford County, Md. From 1768 to the Revolution, Paca represented Talbot County in the Maryland House of Delegates, where he, like Johnson, actively fought the Proprietary party. Paca joined Johnson as a member of the Maryland committee of correspondence and became a Maryland delegate to the First Continental Congress.



 


24. Went up to Church at Alexandria. Returnd to Dinner.
 


25. At home all day alone.
 


26. Mr. Peake dind here. I continued at home.
 


27. At home all day. Doctr. Rumney Dined and lodged here.
 


28. Set of with Mr. Custis for Williamsburg. Dined at Tylers on Aquia and lodged at Colo. Lewis’s.
 


29. Set out from Fredericksburg late. Dined at Roys and lodged at Hubbards.
 


30. Breakfasted at King Wm. Court Ho. Dined at Ruffins & reachd Colo. Bassetts.
 


31. At Colo. Bassetts all day.
